By JUDGE DONALD H. KENT
In response to the defendant’s motion to reconsider or to clarify the Court’s decision the following is submitted. *•
In 1972 the Virginia Supreme Court found that a testator does not intend by the word "issue" to include persons who qualify as such only by or through adoption, unless the intent to include those persons is expressed or reasonably implied by the language of the will or may be reasonably inferred from extrinsic evidence. Langhorne v. Langhorne, 212 Va. 577.
Section 64.1-71.1 of the Code adopted by the 1978 General Assembly provides that adopted persons are included in class gift terminology in the interpretation of wills unless a . contrary intent appears on the face of the will.
The Court finds that Section 64.1-71.1 of the Code changes the "stranger to the adoption rule" found in Langhorne. The word "issue," standing alone, now includes persons who qualify by or through adoption.